Citation Nr: 0217333	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  96-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for mild 
fasciitis of the left groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating action of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
March 2000.  At that time, the Board remanded this claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.


FINDING OF FACT

Symptomatology associated with the veteran's service-
connected left groin disability approximates a moderate 
wound to Muscle Group XIX.


CONCLUSION OF LAW

The criteria for a 10 percent rating for the service-
connected mild fasciitis of the left groin have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5319 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have assessed the severity of his service-
connected disability.  When the veteran referenced 
unobtained evidence that might aid his claim (VA outpatient 
treatment records, as discussed at the December 2001 Board 
hearing), the veteran was notified by letter dated in July 
2002 that VA would obtain the records.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist 
the veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of this appeal, certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries were changed, effective July 3, 1997.  When a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 
3, 1997, the Board finds that the July 3, 1997 amendments 
did not substantively change the criteria pertinent to the 
veteran's disability, but rather added current medical 
terminology and unambiguous criteria.

The Rating Schedule provides ratings for injury to the 
muscles of the abdominal wall when there is evidence of 
slight ( 0 percent), moderate (10 percent), and moderately 
severe (30 percent) muscle injury.  Diagnostic Code 5319.  
The function of this muscle group is for support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of spine, and synergists in strong 
downward movements of arm.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

An April 1975 service medical record reveals that the 
veteran complained of pain in the left side.  The impression 
was strain of the rectus abdominis.  The veteran was granted 
service connection for his left groin disability in October 
1976.

The Board notes that the veteran has made long-standing 
complaints of pain associated with his service-connected 
left groin disability.  A recently submitted VA treatment 
record dated in May 2002 has essentially objectively 
confirmed the veteran's left groin pain complaints.  While 
the veteran's left groin disability does not meet most of 
the criteria for a moderate disability, the Board can not 
find (based on the complaints of pain) that the veteran's 
left groin disability is only slight.  Therefore, resolving 
all doubt in the veteran's favor, the Board finds that the 
veteran's left groin disability most closely approximates a 
moderate disability.  As such, a 10 percent rating for the 
veteran's left groin disability is warranted.

A review of the claims file, including the veteran's service 
medical records and his December 2001 Board hearing 
testimony, reveals none of the criteria for a moderately 
severe muscle injury, such as debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  In fact, there is no evidence that the veteran 
has any of the cardinal signs and symptoms of muscle 
disability.  For example, the April 1999 VA examiner found 
no evidence of muscle weakness.  In short, the veteran's 
only current manifestation is pain, which is envisioned by 
the current finding of moderate muscle injury.

The Board notes that the medical evidence of record 
establishes that the veteran has complained of left groin 
pain.  However, the Board points out that the 10 percent 
rating under Diagnostic Code 5319 and 38 C.F.R. § 4.56 
contemplates the moderate impairment caused by the left 
groin disability.  The Board therefore concludes that the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted 
and would be duplicative of the schedular rating and would 
thus constitute prohibited pyramiding.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's left groin disability more 
nearly approximates the criteria for a 10 percent rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against a higher rating, the benefit-of-the-doubt doctrine 
does not apply, and a rating in excess of the 10 percent 
assigned herein must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left groin disability, alone, has 
resulted in a marked interference with his employment or 
necessitated frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 10 percent for mild fasciitis of the left groin 
is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

